Exhibi FOR IMMEDIATE RELEASE EcoBlu Products, Inc. Executes a Securities Purchase Agreement that Provides $1.5 million in Convertible Debt Financing Vista, California, March 29th, 2010 — EcoBlu Products, Inc. (OTCBB: ECOB), an environmentally friendly wood manufacturer, announced today that the Company entered into a definitive purchase agreement on March 26th, 2010, with institutional investors to place Senior Secured Convertible Notes totaling $1.5 million in gross proceeds before fees and expenses. The net proceeds of the financing will be used for the purchase of inventory, including lumber and chemical concentrates, and for general working capital. The transaction closed simultaneously with the execution of such purchase agreement. Beginning June 26th, 2010, the Notes will amortize in ten monthly installments. The amortization payments can be made in, at the Company’s option, either cash or, subject to the satisfaction of certain customary conditions, registered shares of common stock. Chardan Capital Markets, LLC acted as exclusive placement agent for this transaction.
